Exhibit Lorus Therapeutics Inc. Interim Consolidated Balance Sheets As at As at (amounts in 000's) November 30, 2008 May 31, 2008 (Canadian dollars) (Unaudited) ASSETS Current Cash and cash equivalents $ 6,030 $ 2,652 Short term investments (note 7) 3,185 6,784 Prepaid expenses and other assets 805 721 Amount held in escrow (note 1 (b)) - 600 10,020 10,757 Long-term Fixed assets 163 244 Goodwill 606 606 769 850 $ 10,789 $ 11,607 LIABILITIES Current Accounts payable $ 402 $ 923 Accrued liabilities (note 10) 1,364 1,194 Deferred gain on sale of shares (note 1 (b)) - 600 Secured convertible debentures (note 8) 13,510 - 15,276 2,717 Long-term Secured convertible debentures (note 8) - 12,742 SHAREHOLDERS' DEFICIENCY Share Capital (note 5) Common shares 161,951 158,743 Equity portion of secured convertible debentures 3,814 3,814 Stock options (note 6(c)) 4,111 4,961 Contributed surplus 10,267 9,181 Warrants 417 - Deficit accumulated during development stage (185,047 ) (180,551 ) (4,487 ) (3,852 ) $ 10,789 $ 11,607 See accompanying notes to the unaudited consolidated interim financial statements Basis of Presentation Note 1 Lorus Therapeutics Inc. Interim Consolidated Statements of Loss and Deficit (unaudited) Period Three Three Six Six from inception (amounts in 000's except for per common share data) months ended months ended months ended months ended Sept. 5, 1986 to (Canadian dollars) Nov. 30, 2008 Nov. 30, 2007 Nov. 30, 2008 Nov. 30, 2007 Nov. 30, 2008 REVENUE (note 11) $ 39 $ 1 $ 42 $ 27 $ 898 EXPENSES Cost of sales - - - 1 105 Research and development 694 1,247 1,872 2,029 121,818 General and administrative 920 1,103 1,761 1,839 56,972 Stock-based compensation (note 6) 145 209 236 312 8,208 Depreciation and amortization of fixed assets 43 80 86 159 9,628 Operating expenses 1,802 2,639 3,955 4,340 196,731 Interest expense on convertible debentures 201 271 418 541 3,679 Accretion in carrying value of convertible debentures 391 307 768 605 3,964 Amortization of deferred financing charges - 412 Interest income (71 ) (175 ) (153 ) (315 ) (12,119 ) Loss from operation for the period 2,284 3,041 4,946 5,144 191,769 Gain on sale of shares (note 1 (b)) - (216 ) (450 ) (6,310 ) (6,749 ) Net loss (earnings) and other comprehensive loss (income) for the period 2,284 2,825 4,496 (1,166 ) 185,020 Deficit, beginning of period as previously reported 182,763 170,226 180,551 174,190 - Change in accounting policy - - 27 27 Deficit, beginning of period as revised 182,763 170,226 180,551 174,217 Deficit, end of period $ 185,047 $ 173,051 $ 185,047 $ 173,051 $ 185,047 Basic and diluted loss (earnings) per common share $ 0.01 $ 0.01 $ 0.02 $ (0.01 ) Weighted average number of common shares outstanding used in the calculation of Basic loss (earnings) per share 250,173 213,057 239,290 213,057 Diluted loss (earnings) per share (note 5(d)) 250,173 227,266 239,290 227,266 See accompanying notes to the unaudited consolidated interim financial statements Lorus Therapeutics Inc. Interim Consolidated Statements of Cash Flows (unaudited) Period Three Three Six Six from inception (amounts in 000's) months ended months ended months ended months ended Sept. 5, 1986 to (Canadian Dollars) Nov. 30, 2008 Nov. 30, 2007 Nov. 30, 2008 Nov. 30, 2007 Nov. 30, 2008 Cash flows from operatingactivities: Earnings (loss) for the period $ (2,284 ) (2,825 ) $ (4,496 ) $ 1,166 $ (185,020 ) Items not involving cash: Gain on sale of shares - (216 ) (450 ) (6,310 ) (6,749 ) Stock-based compensation 145 209 236 312 8,208 Interest on convertible debentures 201 271 418 541 3,679 Accretion in carrying value of convertible debentures 391 307 768 605 3,964 Amortization of deferred financing charges - 412 Depreciation, amortization and write-down of fixed assets and acquired patents and licenses 43 80 86 159 22,189 Other - (39 ) - (19 ) 455 Change in non-cash operating working capital (576 ) (324 ) (435 ) (1,339 ) 53 Cash used in operating activities (2,080 ) (2,537 ) (3,873 ) (4,885 ) (152,809 ) Cash flows from financing activities: Issuance of debentures, net of issuance costs - 12,948 Issuance (Repurchase) of warrants - - 417 (252 ) 37,570 Proceeds on sale of shares, net of arrangement costs and guarantee (note 1) - 216 450 7,572 6,749 Issuance of common shares, net of issuance costs (note 5) - - 2,790 - 111,815 Cash provided by financing activities - 216 3,657 7,320 169,082 Cash flows from investing activities: Maturity (purchase) of marketable securities and other investments, net 910 3,877 3,599 1,137 (3,205 ) Business acquisition, net of cash received - (539 ) Acquired patents and licenses - (715 ) Additions to fixed assets (2 ) - (5 ) (39 ) (6,132 ) Proceeds on sale of fixed assets - 348 Cash (used in) provided by investing activities 908 3,877 3,594 1,098 (10,243 ) Increase (decrease) in cash and cash equivalents during the period (1,172 ) 1,556 3,378 3,533 6,030 Cash and cash equivalents, beginning of period 7,202 3,382 2,652 1,405 - Cash and cash equivalents, end of period $ 6,030 $ 4,938 $ 6,030 $ 4,938 $ 6,030 See accompanying notes to the unaudited consolidated interim financial statements NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Three and six months ended November 30, 2008 and 2009 1. Basis of presentation These unaudited interim consolidated financial statements of Lorus Therapeutics Inc., formerly 6650309 CanadaInc. (the “Company” or “Lorus”) have been prepared by the Company in accordance with Canadian generally accepted accounting principles for interim financial statements and do not include all the information required for complete financial statements. The unaudited interim financial statements follow the same accounting policies and methods of application as the audited annual financial statements for the year ended May 31, 2008.These statements should be read in conjunction with the audited consolidated financial statements for the year ended May 31, 2008.These financial statements are prepared with the assumption that Lorus will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of business which may not be appropriate given the discussion in section (a) Going concern below. The information presented as at November 30, 2008 and for the three months and six-months ended November 30, 2008 and November 30, 2007 reflect, in the opinion of management, all adjustments consisting only of normal recurring adjustments, necessary for a fair presentation of the results of the interim periods presented.Interim results are not necessarily indicative of results for a full year. a) Going concern The Company has not earned substantial revenue from its drug candidates and is therefore considered to be in the development stage.The continuation of the Company's research and development activities is dependent upon the Company's ability to successfully fund its cash requirements through a combination of equity financing and payments from strategic partners.Except as described in note 14 of the annual audited financial statements, the Company has no current sources of significant payments from strategic partners.In addition, the Company will need to repay or refinance the secured convertible debentures of $15 million on the maturity date, October 6, 2009, should the holder not choose to convert the debentures into common shares. We believe that it is unlikely that the holder will chose to convert at $1/share as in the present agreement.There can be no assurance that additional funding will be available at all or on acceptable terms to permit further development of the Company's product candidates or to repay the convertible debentures on maturity. Management believes that the Company's current level of cash and cash equivalents and short-term investments, will be sufficient to execute the Company's current planned expenditures for the next twelve months; however, the debt obligation is due in October 2009 and the Company currently does not have the cash and cash equivalents and short term investments to satisfy this obligation.Given the current market capitalization of the Company it is unlikely that the Company will be able to raise additional funds to repay this liability and as a result there is significant doubt as to whether the Company will be able to continue as a going concern and realize its assets and pay its liabilities as they fall due.
